      Case 2:19-cv-00564-KWR-CG Document 57 Filed 06/17/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS,

       Plaintiffs,

v.                                                             CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF
ARTESIA GENERAL HOSPITAL, et al.,

       Defendants.

                     ORDER GRANTING MOTION TO STAY DISCOVERY
                          AND VACATING MOTION HEARING

       THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery

Pending a Decision on Qualified Immunity (the “Motion”), (Doc. 54), filed on June 10,

2020. In the Motion, Defendants requested a stay of discovery pending the Court’s

decision on Defendants Richard Gibson, Joe Perez Salgado, Jorge Abalos, Marshall

Baca and Cory Yates’ Motion to Dismiss Portions of the Corrected Second Amended

Complaint, (Doc. 53).

       After further communication between counsel for Plaintiffs and counsel for

Defendants, Plaintiffs now explain they do not oppose Defendants’ Motion. The parties

have agreed and hereby stipulate to staying discovery in this case until after a ruling on

Defendants’ Motion to Dismiss, (Doc. 53). The Court, having reviewed Defendants’

Motion and noting it is now unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that discovery in this case is stayed pending a

decision on Defendants Richard Gibson, Joe Perez Salgado, Jorge Abalos, Marshall
      Case 2:19-cv-00564-KWR-CG Document 57 Filed 06/17/20 Page 2 of 2



Baca and Cory Yates’ Motion to Dismiss Portions of the Corrected Second Amended

Complaint, (Doc. 53).

      IT IS FURTHER ORDERED that the deadlines and hearing set forth in the

Court’s Order Setting Expedited Briefing Schedule and Hearing, (Doc. 56), are

VACATED.

      IT IS FINALLY ORDERED that the telephonic status conference set for August

27, 2020, at 2:00 p.m. is hereby VACATED. The Court will reset the status conference

after a decision has been rendered on Defendants’ Motion to Dismiss and the stay of

discovery has ended.

      IT IS SO ORDERED.

                                 _____________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                          2
